Citation Nr: 1313511	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for fibromyalgia, claimed as chronic pain syndrome.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1968.  

This matter is on appeal from the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the Veteran testified at a hearing before the Board.  A transcript is of record.  In August 2011, the Board denied the issue on appeal.  He appealed to the Veterans Claims Court.  In February 2012, the Court Clerk vacated the Board decision and remanded the claim for action consistent with a Joint Motion for Remand (JMR).

As a procedural matter, the Board notes that other issues are pending on appeal, including service connection for an acquired psychiatric disorder, hepatitis C, polyneuropathy, degenerative joint disease of the cervical and lumbar spines, rotting teeth, and organic residuals of a head injury, as well as an increased rating for a right eyebrow scar.  

Those issues were remanded by the Board in August 2011.  If a temporary file exists with respect to the development on those claims and the development on those claims is complete, it should be associated with the claims file before returning the file to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the February 2012 JMR, a remand is needed for another examination.  While the most recent examiner found no medical evidence to diagnosis fibromyalgia, another examination should be scheduled with the examiner having the benefit of the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC in Phoenix, Arizona, for the period since July 2008.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination.  The claims file (to include a copy of this remand) must be provided and the examiner is asked to indicate that it has been reviewed.     

The examiner should determine whether the Veteran currently has, or ever had fibromyalgia.  In so doing, the examiner should review and comment on the private medical records dated January 1992 (diagnosing acute fibromyalgia), December 1995 (noting fibromyalgia present since 1987), and June 2004 (clinical impression of fibromyalgia).  

If would be of assistance to the Board if, in rendering his or her decision, the examiner could explain the pathophysiology of fibromyalgia (in layman's terms as much as possible) and address whether there is a differentiation between acute and chronic fibromyalgia.  

If fibromyalgia is found, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that fibromyalgia was due to active duty service, to include as secondary to his documented in-service motor vehicle accident.  

In so doing, the examiner should review and comment on the studies in the claims file which suggest that physical trauma in the preceding six months may be significantly associated with the onset of fibromyalgia.

If fibromyalgia is diagnosed, the examiner is also asked to address whether it is at least as likely as not (50 percent or greater) that such a disability is secondary to the Veteran's diagnosed cervical spine disability.  In so doing, the examiner should review and comment on the August 2012 private medical opinion.  

3.  Then readjudicate the issue on appeal.  If the claims remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


